     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                               UNITED STATES DISTRICT COURT

10                              EASTERN DISTRICT OF CALIFORNIA

11                                        FRESNO DIVISION

12
                                                    )       Case No.: 1:17-cv-01619-SKO
13   RONNIE L. BYRD,                                )
                                                    )
14                 Plaintiff,                       )       JOINT STIPULATION AND ORDER FOR
                                                    )       EXTENSION OF TIME FOR
15          vs.                                     )       DEFENDANT TO RESPOND TO
     NANCY A. BERRYHILL,                            )       PLAINTIFF’S OPENING BRIEF
16   Acting Commissioner of Social Security,        )
                                                    )
17                                                  )       (Doc. 15)
                   Defendant.                       )
18                                                  )
19          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
20   that the time for responding to Plaintiff’s Opening Brief be extended from November 19, 2018 to
21   November 26, 2018. This is Defendant’s third request for extension. Good cause exists to grant

22   Defendant’s request for extension. Counsel needs additional time due to a family emergency

23   regarding her senior mother. Counsel will also be out this week for holiday leave. As a result of
24   Counsel’s leave and heavy workload, Defendant needs additional time to adequately review the

25   transcript and properly respond to Plaintiff’s Opening Brief. Defendant makes this request in
26   good faith with no intention to unduly delay the proceedings. Counsel apologizes for the belated

27   request, but did not anticipate taking additional leave due to an unexpected family emergency.
28   ///
                                   Case No. 1:17-cv-01619-SKO

                                                        1
 1   The parties further stipulate that the Court’s Scheduling Order shall be modified accordingly.
 2
 3
 4                                                 Respectfully submitted,
 5
     Dated: November 19, 2018                      /s/ *Shanny J. Lee
 6
                                                   (*as authorized by email on November 19, 2018)
 7                                                 SHANNY J. LEE
                                                   Attorney for Plaintiff
 8
 9
     Dated: November 19, 2018                      MCGREGOR W. SCOTT
10
                                                   United States Attorney
11                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
12                                                 Social Security Administration
13
14                                          By     /s/ Tina L. Naicker
                                                   TINA L. NAICKER
15                                                 Special Assistant U.S. Attorney
                                                   Attorneys for Defendant
16
17                                                ORDER
18
              Pursuant to the parties’ above “Joint Stipulation for Extension of Time for Defendant to
19
     Respond to Plaintiff’s Opening Brief” (Doc. 15), IT IS HEREBY ORDERED that Defendant
20
     shall have until November 26, 2018, to file her response to Plaintiff’s Opening Brief. All other
21
     dates in the Scheduling Order (Doc. 3) shall be extended accordingly.
22
23
     IT IS SO ORDERED.
24
25   Dated:     November 20, 2018                                 /s/   Sheila K. Oberto              .
                                                          UNITED STATES MAGISTRATE JUDGE
26
27
28
                                    Case No. 1:17-cv-01619-SKO

                                                      2
